DISSENTING OPINION.
The opinion in chief is based on too narrow a construction of Section 168, Code of 1930. "Garnishment is a form of attachment by which property of a defendant in the hands of a garnishee, or a debt due a defendant by a garnishee, is seized and applied to the payment of the judgment recovered against the defendant." National City Bank of St. Louis v. Stupp Bros. Bridge  Iron Co.,147 Miss. 747, 113 So. 340, 341; 4 Am. Juris., Attachment and Garnishment, Section 4. Consequently, in order to carry out the purpose and intent of Section 168, it should be applied to a garnishment which has been discharged. The draftsman of the section evidently had in mind the usual and orderly way for dealing with attachments for debt on which garnishments have been issued — that is, for the trial court to either sustain or discharge the attachment before taking up other issues in the case, and if the attachment is discharged the garnishments issued thereon are also discharged as of course. Nevertheless, if the garnishments are taken up out of order before the attachment is disposed of, and the garnishments discharged the spirit of the statute, and as a garnishment is a form of attachment, the letter thereof applies thereto. Of course, the merits of the case, that is, whether error was committed in the discharge of this garnishment, are not before us.
The motion should be overruled.
McGowen, J., joins in this dissent. *Page 190